      Case 2:20-cv-01109-WBS-AC Document 8 Filed 04/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHAYCE MINTER,                                    No. 2:20-cv-1109 WBS AC P
12                      Plaintiff,
13          v.                                         ORDER
14   SUPERIOR COURT OF CALIFORNIA, et
     al.,
15
                        Defendants.
16

17
            Plaintiff, a county prisoner proceeding pro se, has filed this civil rights action seeking
18
     relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
19
     pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On March 17, 2021, the magistrate judge filed findings and recommendations herein
21
     which were served on plaintiff and which contained notice to plaintiff that any objections to the
22
     findings and recommendations were to be filed within fourteen days. ECF No. 7. Plaintiff has
23
     not filed objections to the findings and recommendations.
24
            Although it appears from the file that plaintiff’s copy of the findings and
25
     recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to
26
     keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service
27
     of documents at the record address of the party is fully effective.
28
                                                       1
      Case 2:20-cv-01109-WBS-AC Document 8 Filed 04/21/21 Page 2 of 2


 1             The court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 3   ORDERED that:

 4             1. The findings and recommendations filed March 17, 2021, ECF No. 7, are ADOPTED

 5   in full; and

 6             2. This action is DISMISSED without prejudice for failure to prosecute. See L.R.

 7   183(b).

 8   Dated: April 20, 2021

 9

10

11

12

13   Mint1109.802

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
